Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 63-66 and 73 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  
Regarding claims 63 and 73 the omitted steps are:
 Introducing a specific physical parameter 
 Determining the specific criteria to diagnosis DED
 Specifying how to assess severity of DED
Introducing clinical sub-types of DED
Determining the specific criteria to identify sub-type of DED
It is essential to consider what specific physical parameter is considered for diagnosing a presence of Dry Eye Disease and which criteria is used to diagnosis the disease? In addition, what is the specific criteria to assess the severity of DED and what are considered clinical sub-types of and the criteria to identify them.
Claims 64-66 are rejected based on their dependency to the rejected claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 58-63, 65, 67-68 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitcup et al. (US 20180050074 A1, “Whitcup”) and McDonnell et al. (US20130233059A1, “McDonnell”).

Regarding claim 58 Whitcup discloses the method for evaluating Dry Eye Disease in a human or animal subject (e.g., ¶0002) and evaluating Dry Eye Disease based at least in part on at least one physical parameter value (¶0010,¶0031 and ¶0062- Assessment of DED is based on measurable parameters of a patient's tears such as viscosity) of the tear sample; and evaluating Dry Eye Disease based at least in part on the at least one physical parameter value of the sample (e.g. viscosity of tear sample as disclosed in Example 2).

Whitcup fails to disclose the method comprising: determining thread thinning dynamics of a sample of the subject using an acoustically-driven microfluidic extensional rheometry instrument; calculating at least one physical parameter value of the sample based at least in part on the determined thread thinning dynamics; and evaluating Dry Eye Disease based at least in part on the calculated at least one physical parameter value of the sample.
However, McDonnell teaches a method comprising:
determining thread thinning dynamics (at least in Abstract - thread thinning data may be obtained by forming fluid capillary bridge of the droplet using the Ca BER instrument) of a sample (Droplet in FIG.1) of the subject (Droplet) using an acoustically-driven microfluidic extensional rheometry instrument (Ca BER instrument- at least in Abstract); calculating at least one physical parameter value (e.g., visco-elastic properties ¶0002 and surface tension in ¶0003) of the sample (Droplet) based at least in part on the determined thread thinning dynamics (¶0002) and calculated at least one physical parameter value of the sample (calculation of viscosity from thinning dynamics as taught at Figs1b-c and ¶0035).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use McDonnell’s instrument and method to calculate viscosity of Whitcup’s tear sample and evaluating Dry Eye Disease method. One of ordinary skill in art would know the technique capillary break-up extensional rheometry and acoustically-driven microfluidic extensional rheometry instrument as a promising technique for the measurement of 

Regarding claim 59 Whitcup fails to disclose determining thread thinning dynamics comprises:
obtaining thread thinning data of the tear sample using the acoustically-driven microfluidic extensional rheometry instrument by:
forming a fluid capillary bridge of the tear sample using the acoustically-driven microfluidic extensional rheometry instrument; and
measuring changes in radius along the fluid capillary bridge during thread thinning; and
analysing the thread thinning data to determine the thread thinning dynamics.
However, McDonnell teaches determining thread thinning dynamics comprises: obtaining thread thinning data (¶0026 and FIG.2- data from the instrument on the sample) of the tear sample (droplet) using the acoustically-driven (¶0008- surface acoustic actuator) microfluidic extensional rheometry instrument (FIG.1a) by: forming a fluid capillary bridge (fluid bridge formed between plates disclosed in ¶0007 and FIG.1c showing bridge necks) of the tear sample (droplet can be a tear sample) using the acoustically-driven (SAW actuators) microfluidic extensional rheometry instrument (FIG.1a); and measuring changes in radius (FIG.2- Rneck) along the fluid capillary bridge (fluid bridge formed between plates disclosed in ¶0007 and FIG.1c showing bridge necks) during thread thinning (Fig.2 and Fig.1c); and analysing the thread thinning data to determine the thread thinning dynamics (FIG. 1b and data analysis shown with plots Fig. and for example ¶0036).
The reasons for combining and motivation are the same as recited in the rejection of claim 58.
Regarding claim 60 Whitcup fails to disclose forming a fluid capillary bridge comprises:

opposing plates between which a fluid capillary bridge can be formed, and
an acoustic wave actuator having a working surface located on one of the plates, wherein the acoustic wave actuator is configured to use at least one of: surface acoustic waves, bulk waves, and surface reflected bulk waves;
applying the tear sample to the working surface of the acoustic wave actuator; and
energising the acoustic wave actuator to produce the fluid capillary bridge of the tear sample between the plates.
However, McDonnell teaches forming a fluid capillary bridge comprises:
providing the acoustically-driven microfluidic extensional rheometry instrument (FIG.1a) with:
opposing plates (Fig.1a- Glass plate) between which a fluid capillary bridge can be formed (at least abstract), and an acoustic wave actuator (Fig.1 a- SAW actuator) having a working surface located on one of the plates (Fig.1a), wherein the acoustic wave actuator (SAW actuator) is configured to use at least one of: surface acoustic waves (SAW- at least abstract), bulk waves, and surface reflected bulk waves; applying the tear sample to the working surface of the acoustic wave actuator (Fig.1a); and energising the acoustic wave actuator to produce the fluid capillary bridge of the tear sample between the plates (Fig.1 a and c shows forming bridge of sample between plates).
The reasons for combining and motivation are the same as recited in the rejection of claim 58.

Regarding claim 61 Whitcup fails to disclose the acoustically-driven microfluidic extensional rheometry instrument includes a sensor configured to measure the changes in radius along the fluid capillary bridge during thread thinning. 
 the acoustically-driven microfluidic extensional rheometry instrument includes a sensor (camera in Fig.1a and ¶0034) configured to measure the changes in radius along the fluid capillary bridge during thread thinning.
The reasons for combining and motivation are the same as recited in the rejection of claim 58.

Regarding claim 62 Whitcup teaches evaluating Dry Eye Disease comprises: comparing the at least one physical parameter value with one or more reference values; and evaluating Dry Eye Disease based on the comparison of the at least one physical parameter value with the one or more reference values (¶0155- suboptimal level of viscosity of tear sample as it is less than an optimal level or reference value).
Regarding claim 63 Whitcup teaches (Example 2) evaluating Dry Eye Disease (¶0148- evaluating DED for a group of patients) comprising one or more of: diagnosing a presence of Dry Eye Disease (¶0148- presence or absence of DED); assessing a severity of Dry Eye Disease (¶0149- severity of disease); and identifying a clinical sub-type of Dry Eye Disease (¶0150- subgroups can be identified).
Regarding claim 65 Whitcup discloses assessing the severity of Dry Eye Disease (Example 2 and ¶0148) includes classifying the severity as borderline Dry Eye Disease or definitive Dry Eye Disease (¶0149).

Regarding claim 67 Whitcup discloses comprising providing a presence of Dry Eye Disease (Example 2).
Regarding claim 68 Whitcup fails to discloses the at least one physical parameter value is selected from the group consisting of: a surface/interface tension; a surface/interface viscosity; a surface/interface elasticity; a final break-up time; a relaxation time; a shear viscosity and an extensional viscosity.
.
Claim 64 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitcup, McDonnell, and Pintor (US 20190275089 A1, “Pintor”).

Regarding claim 64 Whitcup fails to disclose the presence of Dry Eye Disease is diagnosed when the at least one physical parameter value is less than a threshold value or within a range of reference values indicative of the presence of Dry Eye Disease.
However, Pintor teaches the presence of Dry Eye Disease is diagnosed when the at least one physical parameter value (¶0005-Osmolarity) is less than a threshold value (¶0005- 314 mOs) or within a range of reference values (¶0005- 314 to 319 mOs) indicative of the presence of Dry Eye Disease.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a range of reference values as taught by Pintor for Whitcup method of DED. One of ordinary skill in the art would know these reference ranges for normal condition and the identification of the disease when the sample results are different than a normal range with the benefit of facilitating reporting of the level of disease.

Claims 66 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitcup, McDonnell, and Huang (US 20110224190 A1, “Huang”).

Regarding claim 66 Whitcup fails to disclose identifying a clinical sub-type of Dry Eye Disease includes classifying a clinical sub-type of Dry Eye Disease as one or both of aqueous deficient Dry Eye Disease and evaporative Dry Eye Disease.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Huang’s classification of DED as aqueous and evaporative for Whitcup’s diagnostic method. One of ordinary skill in the art would know the classification of DED and identifying the symptoms in each category has the benefit of a more efficient and reliable treatment method.
Claims 69 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDonnell, Tiffany (Tiffany, John M. "The viscosity of human tears." International ophthalmology 15.6 (1991): 371-376. (Year: 1991) and Seriani (US 20140129259 A1,”Seriani”).
Regarding claim 69 McDonnell discloses a device configured (Fig.1 (a)) comprising: an acoustically-driven microfluidic extensional rheometry instrument (Ca BER instrument that at least based on Abstract is acoustically driven and it is in microfluidic scale); and determine thread thinning dynamics (determining dynamics of thread thinning of sample formed between glass plates as shown in Fig.1 a-c and disclosed in for example ¶0036 and plots of Fig.5) of a tear sample (droplet can be tear sample) of the subject using the acoustically-driven microfluidic extensional rheometry instrument, wherein the determination includes receiving thread thinning data of the tear sample obtained using the acoustically-driven microfluidic extensional rheometry instrument (Ca BER instrument), and analysing the thread thinning data to determine the thread thinning dynamics (determining dynamics of thread thinning of sample formed between glass plates as shown in Fig.1 a-c and disclosed in for example ¶0036 and plots of Fig.5);

McDonnell fails to 1) to evaluate Dry Eye Disease in a human or animal subject 2) Dry Eye Disease based at least in part on the calculated at least one physical parameter value of the tear sample 3) a processing device.
However, Tiffany teaches a device (page 372 Col.2 Viscometer- Couette-type rheometer) to evaluate Dry Eye Disease in a human or animal subject (at least Abstract), Dry Eye Disease based at least in part on the calculated at least one physical parameter value of the tear sample (At least Abstract- viscosity).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of McDonnell’s acoustically-driven microfluidic extensional rheometry instrument and calculating viscosity of tear sample with Tiffany’s teachings of evaluating Dry Eye Disease in a human or animal from the viscosity of tears. One of ordinary skill in art would know the technique of  capillary break-up extensional rheometry and acoustically-driven microfluidic extensional rheometry instrument as a promising technique for the measurement of parameters such as viscosity (McDonnel - ¶0002) and therefore Tiffany’s diagnosis method of DED based on viscosity of tear samples (tear samples make a liquid bridge of a fluid under the influence of surface tension for measuring visco-elastic properties) could be more reliable and faster.
McDonnell and Tiffany fail to disclose a processing device, however, Seriani in ¶0038 and Fig.1 teaches a processing device (¶0038- Processing device control the overall operation of customer diagnostic center 10). 

Regarding claim 70 McDonnell further discloses the thread thinning data includes changes in radius ( Rneck) along a fluid capillary bridge (bridge formed between glass plates in Fig.1) of the tear sample (droplet) during thread thinning (Fig.1c) , wherein the fluid capillary bridge formed using the acoustically-driven microfluidic extensional rheometry instrument (Ca BER instrument).
Regarding claim 71 McDonnell further discloses the acoustically-driven microfluidic extensional rheometry instrument (Ca BER instrument) includes:
opposing plates (Fig.1 glass plates) between which the fluid capillary bridge (Fig.1c) is formable; and
an acoustic wave actuator (SAW actuator) having a working surface located on one of the plates (Fig.1a), wherein when the tear sample(droplet) is applied to the working surface (glass plate including SAW actuator) of the acoustic wave actuator, and the acoustic wave actuator is energized, the fluid capillary bridge of the tear sample is produced between the plates (¶0032).
Regarding claim 72 McDonnell further discloses acoustic wave actuator (SAW actuator) is configured to use at least one of: surface acoustic waves (at least Abstract-SAW actuator), bulk waves, and surface reflected bulk waves.
Regarding claim 73 McDonnell fails to disclose the processing device is configured to evaluate Dry Eye Disease by: comparing the at least one physical parameter value with one or more reference values; and evaluating Dry Eye Disease based on the comparison of the at least one physical parameter value with the one or more reference values, the evaluation being diagnosing a presence of Dry Eye Disease. 
Tiffany teaches evaluate Dry Eye Disease (At least Abstract) by: comparing the at least one physical parameter value (at least Abstract-viscosity) with one or more reference values (Table 2 page 373); and evaluating Dry Eye Disease based on the comparison of the at least one physical parameter value with the one or more reference values (D0, ƞ0) the evaluation being diagnosing a presence of Dry Eye Disease.
The reasons for combining and motivation are the same as recited in the rejection of claim 69 combining Tiffany and McDonnell.
McDonnel and Tiffany fail to disclose a processing device, McDonnell and Tiffany fail to disclose a processing device, however, Seriani in ¶0038 and Fig.1 teaches a processing device (¶0038- Processing device control the overall operation of customer diagnostic center 10). 
The reasons for combining and motivation are the same as recited in the rejection of claim 69 combining Siriani with McDonnell and Tiffany.
Claims 74 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDonnell, Tiffany, Whitccup, Huang and Siriani.

Regarding claim 74 McDonnell fails to disclose the processing device is configured to provide one or more outcomes of the evaluation of Dry Eye Disease, the one or more outcomes including: a presence of Dry Eye Disease; a borderline Dry Eye Disease or a definitive Dry Eye Disease; an aqueous deficient Dry Eye Disease and/or an evaporative Dry Eye Disease; and a predominant aqueous deficient Dry Eye Disease or a predominant evaporative Dry Eye Disease.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine McDonnell’s acoustically-driven microfluidic extensional rheometry instrument and calculating viscosity of tear sample with Whitacup’s method of evaluating presence of Dry Eye Disease in a human or animal. One of ordinary skill in art would know the technique of  capillary break-up extensional rheometry and acoustically-driven microfluidic extensional rheometry instrument as a promising technique for the measurement of parameters such as viscosity (McDonnel - ¶0002) and therefore Whitcup diagnosis method of DED based on viscosity of tear samples (tear samples make a liquid bridge of a fluid under the influence of surface tension for measuring visco-elastic properties) could be more reliable and faster.
McDonnell and Whitcup fail to disclose aqueous deficient Dry Eye Disease and/or an evaporative Dry Eye Disease.
Huang teaches in ¶0759 an aqueous deficient Dry Eye Disease and/or an evaporative Dry Eye Disease (¶0759- dry eye disorder is selected from aqueous tear-deficient dry eye (ADDE) or evaporative dry eye disorder, or appropriate combinations thereof).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Huang’s classification of DED as aqueous and evaporative for Whitcup’s diagnostic method using McDonnell’s instrument. One of ordinary skill in the art would know the classification of DED and identifying the symptoms in each category has the benefit of a more efficient and reliable treatment method.
McDonnel fails to disclose a processing device, however, Seriani in ¶0038 and Fig.1 teaches a processing device (¶0038- Processing device control the overall operation of customer diagnostic center 10). 


Regarding claim 75 McDonnell disclose the at least one physical parameter value is selected from the group consisting of: a surface/interface tension (¶0003); a surface/interface viscosity; a surface/interface elasticity; a final break-up time (¶0035); a relaxation time (¶0036); a shear viscosity (¶0002) and an extensional viscosity.

Claim 76 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitcup, and McDonnell.
Regarding claim 76 Whitcup discloses a method for evaluating Dry Eye Disease in a human or animal subject (e.g., ¶0002), the method comprising: identifying one or more reference values (¶0155- suboptimal level of viscosity of tear sample as it is less than an optimal level or reference value) for evaluating Dry Eye Disease; identifying at least one physical parameter value ((¶0010,¶0031 and ¶0062- Assessment of DED is based on measurable parameters of a patient's tears such as viscosity) of a tear sample of the subject, evaluating Dry Eye Disease based on a comparison of the identified at least one physical parameter value with the one or more reference values (¶0155- suboptimal level of viscosity of tear sample as it is less than an optimal level or reference value or PH value of tear samples).
Whitcup fails to disclose at least one physical parameter value has been calculated based at least in part on determined thread thinning dynamics of the tear sample.
However, McDonnell teaches at least one physical parameter value (¶0002 - visco elastic properties of a droplet) has been calculated based at least in part on determined thread 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use McDonnell’s instrument and method to calculate viscosity of Whitcup’s tear sample and evaluating Dry Eye Disease method. One of ordinary skill in art would know the technique capillary break-up extensional rheometry and acoustically-driven microfluidic extensional rheometry instrument as a promising technique for the measurement of parameters such as viscosity (McDonnel - ¶0002) and therefore Whitcup diagnosis method of DED based on viscosity of tear samples (tear samples make a liquid bridge of a fluid under the influence of surface tension for measuring visco-elastic properties) are more reliable and faster.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatemeh E. Nia whose telephone number is (469)295-9187.  The examiner can normally be reached on 9:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 


FATEMEH NIA
Examiner
Art Unit 2856



/FATEMEH ESFANDIARI NIA/            Examiner, Art Unit 2856                                                                                                                                                                                            
/PETER J MACCHIAROLO/            Supervisory Patent Examiner, Art Unit 2856